IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    Assigned October 2, 2013

    MICHAEL ADCOCK, ET AL. v. CHEATHAM COUNTY BOARD OF
                        EDUCATION

                 Appeal from the Chancery Court for Cheatham County
                          No. 15200  Larry J. Wallace, Judge




                 No. M2013-00849-COA-R3-CV - Filed October 7, 2013


This is an appeal from a summary judgment order awarding the plaintiffs an easement across
the defendant’s property. Because the order does not dispose of the plaintiffs’ claim for
attorney’s fees, we dismiss the appeal for lack of a final judgment.

                Tenn. R. App. P. 3, Appeal as of Right; Appeal Dismissed

P ATRICIA J. C OTTRELL, P.J., M.S., F RANK G. C LEMENT, JR., J. and A NDY D. B ENNETT, J.

Allen Woods, Larry D. Woods, Nashville, Tennessee, for the appellant, Cheatham County
Board of Education.

Eric Kerwin Lockert, Ashland City, Tennessee, for the appellees, Michael and Tammy
Adcock.

                                 MEMORANDUM OPINION 1

       Michael and Tammy Adcock own eighty-four landlocked acres of land immediately
behind Cheatham County Central High School. On September 15, 2011, Mr. and Mrs.
Adcock filed a complaint against the Cheatham County Board of Education seeking a
declaratory judgment regarding an easement they claim across the property on which the high

       1
        Tenn. R. Ct. App. 10 states:
       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
school is located. On March 22, 2013, the trial court granted Mr. and Mrs. Adcock’s motion
for summary judgment and awarded them an easement across the school property. However,
the order “reserved for future disposition” the issue of attorney’s fees.

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL
3202757 at *8 (Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that
resolves all the claims between all the parties, “leaving nothing else for the trial court to do.”
State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that
adjudicates fewer than all the claims between all the parties is subject to revision at any time
before the entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a).

        The record on appeal was filed with the clerk of this court on June 28, 2013. Upon
review of the record, this court determined that the order appealed was not final because the
trial court had reserved the issue of attorney’s fees. Accordingly, the court ordered the parties
either to obtain a final order from the trial court within ninety days or else to show cause why
the appeal should not be dismissed. Although more than ninety days have now passed, the
parties have neither obtained a final order nor otherwise responded to this court’s show cause
order.

        The appeal is hereby dismissed for lack of a final judgment without prejudice to the
filing of a new appeal once a final judgment has been entered. The case is remanded to the
trial court for further proceedings consistent with this opinion. The costs of the appeal are
taxed to Michael Adcock and Tammy Adcock and to their surety for which execution may
issue.




                                                           PER CURIAM




                                               -2-